UNITED S'I`ATES DISTRICT C()URT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
DERRICK ooocH CIVIL ACTloN No. 2:18-00278
vERsUs JUDGE sUMMERHAYs
PACKAGING coRP. oF AMERICA, INC., MAG. JUDGE KAY
ETAL
RULING oN oBJECTIONs

 

Before the court is a “Motion to Remand” (Rec. ll). The Magistrate Judge issued a Report
and Recon'nnendationl Wherein she recommended that the Motion to Remand be denied. lt also
recommended that Defendants, Floyd J. Lebleu, Raymond Lester, and Jarnes Machine Works,
LLC, be dismissed Without prejudice The Court issues this Ruling to address Plaintit`t" s objections
that the Magistrate lodge erred by piercing the pleadings and that her cimproper summary inquiry

yielded improper results.” (Rec. 17 at 7).2

The Court finds the l\/Iagistrate Judge appropriately exercised her discretion to pierce the
pleadings in this matter. When a plaintiff has stated a claim but has misstated discrete facts that
Would determine the propriety of joinder, the district court may, in its discretion, pierce the
pleadings and conduct a summary inqi,liry.3 The complaint alleges that Dei`endants, Lester and
Lebleu, issued or caused to be issued permits that allowed the Welders to conduct hot Work near
the Foui Condensate Tanl< (“FCT”) that exploded; it also alleges that Lester and Lebleu owed a

personal duty to Plaintiff, Derrick Gooch.

 

1 Rec. #14.

2 The Court finds Piaintiff's final objection (Rec. 17 at 11) is without merit, and overrules it Without further
discussion.

3 Gur'llory v. PPG industries Inc. 434 F.Bd 303 (Sth Cir. 2005).

l

 

Defendant, Lester, submitted a Declaration4 wherein he declared that the FCT Was not
within the scope of his responsibilities, and he had no personal duty or responsibility for
maintenance, repairs or safety of the FCT. Lester declares that he worked the night shift and made
no decisions with regard to the FCT. Lester’s duties as Superintendent of the Yard did not include
issuing or causing to issue hot work permits, nor did it include the decision to drain and clean the
FCT. Significantly, the FC'I` which exploded was not under the scope of Lester’s duties and/or
responsibilities, and he had no knowledge that Elite Weiders or its employees were performing
wori<, or that that work was at or near the FCT. These facts are uncontradicted The uncontradicted
Declaration effectively negates Lester’s responsibility and therefore his personal duty to the
welders on the day of the explosion. The undersigned is satisfied that Defendant, Lester, has met

his burden of proof to preclude the possibility of recovery.

Defendant, LeBleu, submitted a Declaration5 wherein he declared that he oversaw and
managed capital projects The FCT was not within the scope of his general administrative
responsibilities LeBleu’s duties or responsibilities did not include issuing a purchase order for
Welding. 'i`he order for welding was a maintenance job and LeBleu was not involved in
maintenance, only capital projects Draining and/or cleaning the FCT was not within LeBleu’s job
responsibilities As a Project Engineer, LeBleu’s job did not include issuing or causing to issue a

work permit, and he had no knowiedge of the welding being performed near the FCT.

Lebleu further declared that he was never delegated the job responsibility to determine
whether to drain and clean the FCT in advance of the hot work being performed on the day of the

explosion in addition, Lebleu declared that he had no knowledge of hot work being performed at

 

4 Defendants' exhibit A, Rec. 13-1.
5 Defendants' exhibit B, Rec. 13-2.

 

 

or near the FCT on the day of the explosion These facts are uncontradicted The undersigned is
satisfied that Defendant, Lebleu, has met his burden of proof to preclude the possibility of

recovery.
CONCLUSION

Accordingly, for these additional reasons as weli as those stated by the Magistrate Judge,
the Report and Recommendation will be adopted, the l\/iotion to Remand will be denied, and
Defendants, Rayrnond Lester, F loyd J. Lebleu and James l\/Iachine Works, LLC, will be dismissed

without prej udice.

r!.`HUS DONE AND SIGNED in Lafayette, Louisiana on this §§ day of November,

2018.

     

RoBERT R. sUMMERHAYs z
UNITEI) sTATEs msTRIc'r JUDGE

 

